DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The references listed on the information disclosure statement filed on 10/5/2020 and 10/9/2020 have been considered by the Examiner.

Specification
 	The disclosure is objected to because of the following informalities:
Pg. 18, lines 7-8, “N evenly space points evenly spaced points” should read --N evenly spaced points--
Appropriate correction is required.

Claim Objections
Claim(s) 10-13 and 15-19 is/are objected to because of the following informalities:
Claim 10 is directed towards a system but only comprises one element, i.e., memory. A system is an assemblage or combination of things or parts, not a single part.
Claims 11-13 and 15-18 are system claims, however, it includes limitations written in method claim format using gerunds (i.e. words ending in "ing") but should be consistent with the format of claim 10. For example, claim 11 should recite -- The system of claim 10, wherein the memory storing instructions when executed by a processor further cause the processor to aggregate the image data and the LiDAR data and determine positions . . .--
Claim 19, line 2, recites “which includes a processor perform a method” but should recite –which includes a processor to perform a method—
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 4, 6, 9, 11-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the location of the goal" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Claim 13 is rejected for similar reasoning.
Claim 6, lines 3-5, recite the limitation “wherein the reference trajectories are provided at evenly space points to generate reference trajectory matrices for a state and a control”. It is unclear to the Examiner whether there are multiple reference trajectories provided at evenly spaced points and/or angles or if there are multiple points along the reference trajectories that are evenly spaced where reference trajectory matrices are generated. Therefore, claim 6 is indefinite. Claim 15 is rejected for similar reasoning. For purposes of examination, the Examiner interprets this to be evenly spaced points along the reference trajectories.
Claim 9, lines 1-3, recite the limitation “wherein autonomously controlling the vehicle to follow the planned trajectory includes operating the vehicle according to autonomous control commands that adhere to the dynamic constraints of the vehicle”. It is unclear to the Examiner if the recited “autonomous control commands” are the same as the previously recited autonomous commands in claim 8, line 3, or if this is new or different autonomous commands being introduced. Claim 18 is rejected for similar reasoning. For purposes of examination, the Examiner interprets these to be the same autonomous commands.
	Claim 11, lines 1-3, recites the limitation “aggregating the image data and the LiDAR data and determining positions of obstacles that are located within the dynamic environment”. Claim 10, line 3, recites “a memory storing instructions when executed by a processor”. A claim is only limited by positively recited elements. See MPEP 2115. The only positively recited structure in claim 10 is “a memory”. In claim 11, it is unclear what “apparatus” or “component” is performing the function of “aggregating the image data and the LiDAR data and determining positions of obstacles that are located within the dynamic environment” due to the limitation of “a processor” not being positively as an element of the claimed system recited in claim 10. Therefore, claim 11 is indefinite. Claims 12-14 are rejected as being dependent upon a rejected claim. Additionally, claims 12-18 are rejected for similar reasoning.
Claim 11, lines 1-3, recites the limitations “aggregating the image data and the LiDAR data and determining positions of obstacles that are located within the dynamic environment”. Claim 11 is a system claim, however, it includes limitations written in method claim format using gerunds (i.e. words ending in "ing"). The mixing of apparatus and method claim formats makes the claim unclear. Therefore, claim 11 is indefinite. Claims 12-14 are rejected as being dependent upon a rejected claim. Additionally, claims 12, 15-18 are rejected for similar reasoning.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
A claim whose broadest reasonable interpretation covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.  Non-limiting examples of claims that are not directed to any of the statutory categories include:
Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;
 
Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave; and 

Subject matter that the statute expressly prohibits from being patented, such as humans per se, which are excluded under The Leahy-Smith America Invents Act (AIA ), Public Law 112-29, sec. 33, 125 Stat. 284 (September 16, 2011). 

Claim 10 does not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the claim includes transitory signals.  In this regard, the claim recites “a memory”, which may be interpreted to include transitory signals.  The specification at ¶ [0068] discloses that non-transitory machine-readable storage medium excludes transitory signals, but does not disclose that the memory is a non-transitory machine-readable storage medium. Therefore, the specification does not preclude the memory from being transitory forms of signal transmission. Claims 11-18 are rejected due to their dependence from claim 10.

	
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that the claims are directed toward non-statutory subject matter, as shown below:
STEP 1: Do the claims fall within one of the statutory categories?  Yes.  Claims 1-9 are directed towards a computer-implemented method, i.e. process. Claims 10-18 are directed towards a system, i.e. machine. Claims 19-20 are directed towards a non-transitory computer readable storage medium, i.e. machine.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method in claims 1-9 (also, the system and non-transitory computer readable medium in claims 10-18 and 19-20, respectively) is a mental process that can be practicably performed in the human mind and, therefore, an abstract idea. With regard to independent claims 1, 10, and 19, the method/system (or computer implemented functionality) recites the steps of: (a) processing a planned trajectory of the vehicle that is based on an analysis of the image data and LiDAR data and (b) wherein a predictive optimal control problem is executed to determine the control signals that are to be communicated to autonomously control the vehicle to follow the planned trajectory.  These limitations, under their broadest reasonable interpretation, cover performance of the limitations in the mind. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  For example, a person knowing the planned trajectory can mentally analyze, e.g. consider, the planned trajectory with respect to distance to obstacles, a configuration of the pathway, and location of the goal with respect to the vehicle (see claim 13), either mentally or using a pen and paper.  The mere nominal recitation that the processing a planned trajectory of the vehicle is being performed by a computer does not take the limitation out of the mental process grouping.  Thus, the claim recites a mental process.
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
 Claim 1 recites the additional element of a “vehicle”. The vehicle does no more than generally link the use of a judicial exception to a particular technological environment. Data gathering is a form of insignificant extra-solution activity. See MPEP 2106.05(g). Receiving image data and LiDAR data associated with a dynamic environment of a vehicle, is mere data gathering. Therefore, receiving image data and LiDAR data associated with a dynamic environment of a vehicle is insignificant extra-solution activity. In addition, outputting data is insignificant extra-solution activity. See MPEP 2106.06(g). Communicating control signals associated with following the planned trajectory to autonomously control the vehicle to follow the planned trajectory, as claimed, is outputting data. Therefore, communicating control signals associated with following the planned trajectory to autonomously control the vehicle to follow the planned trajectory is insignificant extra-solution activity. The recitation “to autonomously control the vehicle” is an intended use of the control signals associated with following the planned trajectory and not an actual use of the control signals. As an intended use of the control signals, the claim does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Therefore, claim 1 does not recite additional elements that integrate the judicial exception into a practical application.
Claim 10 recites the additional limitations of a “vehicle”, “a memory storing instructions when executed by a processor”. These memory storing instructions executed by a computer is simply a computer recited at a high level of generality. The generic computer is used to perform the abstract idea. Using a computer as a tool to perform the abstract idea does not integrate the exception into a practical application. Data gathering is a form of insignificant extra-solution activity. See MPEP 2106.05(g). Receive image data and LiDAR data associated with a dynamic environment of a vehicle, is mere data gathering. Therefore, receiving image data and LiDAR data associated with a dynamic environment of a vehicle is insignificant extra-solution activity. In addition, outputting data is insignificant extra-solution activity. See MPEP 2106.06(g). Communicate control signals associated with following the planned trajectory to autonomously control the vehicle to follow the planned trajectory, as claimed, is outputting data. Therefore, communicating control signals associated with following the planned trajectory to autonomously control the vehicle to follow the planned trajectory is insignificant extra-solution activity. The recitation “to autonomously control the vehicle” is an intended use of the control signals associated with following the planned trajectory and not an actual use of the control signals. As an intended use of the control signals, the claim does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Therefore, claim 10 does not recite additional elements that integrate the judicial exception into a practical application.
Claim 19 recites the additional limitations of a “non-transitory computer readable storage medium”, “computer”, “vehicle”, “a processor to perform a method”. These limitations/elements are recited at a high level of generality and are merely used as tools to perform the abstract ideas. Data gathering is a form of insignificant extra-solution activity. See MPEP 2106.05(g). Receiving image data and LiDAR data associated with a dynamic environment of a vehicle, is mere data gathering. Therefore, receiving image data and LiDAR data associated with a dynamic environment of a vehicle is insignificant extra-solution activity. In addition, outputting data is insignificant extra-solution activity. See MPEP 2106.06(g). Communicating control signals associated with following the planned trajectory to autonomously control the vehicle to follow the planned trajectory, as claimed, is outputting data. Therefore, communicating control signals associated with following the planned trajectory to autonomously control the vehicle to follow the planned trajectory is insignificant extra-solution activity. The recitation “to autonomously control the vehicle” is an intended use of the control signals associated with following the planned trajectory and not an actual use of the control signals. As an intended use of the control signals, the claim does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Therefore, claim 19 does not recite additional elements that integrate the judicial exception into a practical application.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The following computer functions have been recognized as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality): receiving or transmitting data over a network. See MPEP 2106.05(d)(II). Communicating control signals is transmitting data over a network (i.e., from one computing device networked to another computing device). Therefore, the limitation “communicating control signals associated with following the planned trajectory to autonomously control the vehicle to follow the planned trajectory” is well-understood, routine, conventional activity in the field and does not recite additional elements that amount to significantly more than the judicial exception. 

CONCLUSION
Thus, since claims 1, 10, and 19 are: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 10, and 19 are directed towards non-statutory subject matter.
Further, dependent claims 2-9, 11-18, and 20 either expand upon or add either 1) new mental process, 2) a new additional element, 3) previously presented mental process, and/or 4) a previously presented additional element.  As such, claims 2-9, 11-18, and 20 are similarly rejected as being directed towards non-statutory subject matter.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1-4, 7, 10-13, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. (US 20180196439 A1) in view of Liu et al. (Combined Speed and Steering Control in High-Speed Autonomous Ground Vehicles).
	Regarding claims 1, 10, and 19, Levinson teaches a computer-implemented method for providing accurate trajectory following for automated vehicles in dynamic environments comprising: receiving image data and LiDAR data associated with a dynamic environment of a vehicle (see at least ¶[0063]-[0065], [0069]-[0070], [0074]-[0075], [0103], [0105], and [0109] regarding LIDAR data and camera image data); processing a planned trajectory of the vehicle that is based on an analysis of the image data and LiDAR data (see at least ¶[0065]-[0066], [0071]-[0072], and [0074]-[0076] regarding sensor data (i.e. including LIDAR and camera image data) and generating trajectories based on identified objects in the surrounding environment); and communicating control signals associated with following the planned trajectory to autonomously control the vehicle to follow the planned trajectory to navigate within the dynamic environment to reach a goal (see at least ¶[0066], [0072], [0075], and [0074]-[0076] regarding generating control signals and generating trajectories for accomplishing a goal or reaching a destination). 
Levinson fails to teach wherein a predictive optimal control problem is executed to determine the control signals that are to be communicated to autonomously control the vehicle to follow the planned trajectory. However, Liu discloses a model predictive control-based obstacle avoidance algorithm for autonomous ground vehicles and teaches wherein a predictive optimal control problem is executed to determine the control signals that are to be communicated to autonomously control the vehicle to follow the planned trajectory (see at least abstract and pages 2, 5-7, and 13 regarding using optimal control problems (OCP) or model predictive control (MPC)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems, devices, and methods for generating trajectories to influence navigation of an autonomous vehicle of Levinson to provide wherein a predictive optimal control problem is executed to determine the control signals that are to be communicated to autonomously control the vehicle to follow the planned trajectory, as taught by Liu, to optimize the reference speed and steering angle within the detection range (Liu at abstract).
	Regarding the further limitation of claim 10, Levinson teaches a memory storing instructions (see at least ¶[0050] and [0130]-[0133] regarding a system memory or computer readable medium comprising instructions).
 
	Regarding claims 2 and 11, Levinson teaches further including aggregating the image data and the LiDAR data (see at least ¶[0065], [0074], and [0107]-[0109] regarding receiving sensor data (i.e. such as LIDAR data and camera data) classifying (e.g., grouping) external objects. Also, see at least ¶[0070] and [0075] regarding subsets of sensor data (i.e. aggregated or grouped sensor data)) and determining positions of obstacles that are located within the dynamic environment (see at least ¶[0055],[0065]-[0066], and [0070] regarding determining locations of external objects based on sensor data).
	
Regarding claims 3 and 12, Levinson teaches further including classifying the obstacles that are located within the dynamic environment and that are located within a pathway on which the vehicle is traveling as dynamic obstacles and static obstacles (see at least ¶[0055], [0065]-[0066], [0070]-[0071], and [0107] regarding classifying static and dynamic objects).

	Regarding claims 4 and 13, Levinson teaches wherein a location of the obstacles (see at least ¶[0055],[0065]-[0066], and [0070] regarding determining locations of external objects based on sensor data), a distance of the obstacles with respect to a position of the vehicle see at least ¶[0055],[0065]-[0066], and [0070] regarding relative position/location of external objects based on sensor data), a configuration of a pathway on which the vehicle is traveling (see at least ¶[0065], [0071], [0075], and [0084] regarding external objects and locations relative to the vehicle affect a planned path as well as topographic and environmental data that affects a path), and the location of the goal with reference to the vehicle are analyzed to process the planned trajectory of the vehicle (see at least ¶[0072] and [0084] regarding determining a collision-free path to the destination and identifying paths based on topographic features on a path to a destination).

	Regarding claims 7 and 16, the Levinson fails to teach wherein communicating the control signals associated with following the planned trajectory includes incorporating both a planned state and control trajectories into a cost functional of the predictive optimal control problem. However, Liu discloses a model predictive control-based obstacle avoidance algorithm for autonomous ground vehicle and teaches wherein communicating the control signals associated with following the planned trajectory includes incorporating both a planned state and control trajectories into a cost functional of the predictive optimal control problem (see at least pages 4-5, 7, and 9 regarding a cost function in the OCP or MPC having state and control variables).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems, devices, and methods for generating trajectories to influence navigation of an autonomous vehicle of Levinson to provide wherein communicating the control signals associated with following the planned trajectory includes incorporating both a planned state and control trajectories into a cost functional of the predictive optimal control problem, as taught by Liu, to obtain a smooth steering angle sequence and to facilitate implementing a limit on the steering rate and to reduce longitudinal jerk. (Liu at page 9, section B).

	Claim(s) 5, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. (US 20180196439 A1) in view of Liu et al. (Combined Speed and Steering Control in High-Speed Autonomous Ground Vehicles), as applied to claims 1, 10, and 19 above, and in further view of Zhu et al. (US 20210163068 A1).
	Regarding claims 5 and 14, the combination of Levinson and Liu fails to teach wherein the planned trajectory accounts for vehicle kinematics and simultaneously optimizes a speed of the vehicle and a steering of the vehicle to reach the goal without overlap with the positions of obstacles that are located within the dynamic environment. However, Zhu discloses obstacle avoidance guidance for an autonomous vehicles and teaches wherein the planned trajectory accounts for vehicle kinematics (see at least ¶[0004], [0023], [0136], [0142], and [0162] regarding satisfying kinematic constraints of the vehicle) and simultaneously optimizes a speed of the vehicle and a steering of the vehicle to reach the goal without overlap with the positions of obstacles that are located within the dynamic environment (see at least ¶[0004] and [0192]-[0193] regarding optimizing the trajectory of a vehicle taking into account steering and speed as well as travelling at the highest speed given dynamic constraints).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems, devices, and methods for generating trajectories to influence navigation of an autonomous vehicle of Levinson as modified by Liu to provide wherein the planned trajectory accounts for vehicle kinematics and simultaneously optimizes a speed of the vehicle and a steering of the vehicle to reach the goal without overlap with the positions of obstacles that are located within the dynamic environment, as taught by Zhu, to optimize the trajectory of the vehicle to move promptly and smoothly with minimal maneuvers, time, computational power, and human intervention (Zhu at ¶[0192]).

	Regarding claim 20, Levinson teaches static obstacles and dynamic (see at least ¶[0055], [0065]-[0066], [0070]-[0071], and [0107] regarding classifying static and dynamic objects).
Levinson fails to teach wherein autonomously controlling the vehicle to follow the planned trajectory includes operating the vehicle according to autonomous control commands that adhere to the dynamic constraints of the vehicle to reach a location of the goal without overlap with obstacles while simultaneously optimizing speed and steering, minimizing control effort associated with autonomous dynamic parameters of the vehicle, and minimizing a time to reach the goal. However, Liu discloses a model predictive control-based obstacle avoidance algorithm for autonomous ground vehicle and teaches wherein autonomously controlling the vehicle to follow the planned trajectory includes operating the vehicle according to autonomous control commands that adhere to the dynamic constraints of the vehicle to reach a location of the goal without overlap with obstacles (see at least abstract and pages 5 and 7 regarding control commands and constraints as well as obstacle avoidance (i.e. without overlap)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems, devices, and methods for generating trajectories to influence navigation of an autonomous vehicle of Levinson to provide wherein autonomously controlling the vehicle to follow the planned trajectory includes operating the vehicle according to autonomous control commands that adhere to the dynamic constraints of the vehicle to reach a location of the goal without overlap with obstacles, as taught by Liu, to obtain a smooth steering angle sequence and to facilitate implementing a limit on the steering rate and to reduce longitudinal jerk. (Liu at page 9, section B).
The combination of Levinson and Liu fails to teach while simultaneously optimizing speed and steering, minimizing control effort associated with autonomous dynamic parameters of the vehicle, and minimizing a time to reach the goal. However, Zhu discloses obstacle avoidance guidance for an autonomous vehicles and teaches while simultaneously optimizing speed and steering (see at least ¶[0004] and [0192]-[0193] regarding optimizing the trajectory of a vehicle taking into account steering and speed as well as travelling at the highest speed given dynamic constraints), minimizing control effort associated with autonomous dynamic parameters of the vehicle (see at least [0192]-[0193] regarding optimizing the trajectory of the vehicle by minimizing maneuvers), and minimizing a time to reach the goal (see at least [0192]-[0193] regarding optimizing the trajectory of the vehicle by minimizing time (i.e. could be time to reach a goal)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems, devices, and methods for generating trajectories to influence navigation of an autonomous vehicle of Levinson as modified by Liu to provide simultaneously optimizing speed and steering, minimizing control effort associated with autonomous dynamic parameters of the vehicle, and minimizing a time to reach the goal, as taught by Zhu, to optimize the trajectory of the vehicle to move promptly and smoothly with minimal maneuvers, time, computational power, and human intervention (Zhu at ¶[0192]).

	Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. (US 20180196439 A1) in view of Liu et al. (Combined Speed and Steering Control in High-Speed Autonomous Ground Vehicles), as applied to claims 1 and 10 above, and in further view of Kobilarov (US 10671075 B1).
	Regarding claims 6 and 15, Levinson teaches wherein communicating the control signals associated with following the planned trajectory includes providing reference trajectories associated with the planned trajectory (see at least ¶[0060], [0072], and [0075] regarding candidate trajectories). 
The combination of Levinson and Liu fails to teach wherein the reference trajectories are provided at evenly space points to generate reference trajectory matrices for a state and a control. However, Kobilarov discloses methods, apparatuses, and systems to guide autonomous vehicles and teaches wherein the reference trajectories are provided at evenly space points to generate reference trajectory matrices for a state and a control (see at least Col. 2, lines 34-64, regarding equally-spaced points on a reference trajectory. Also, see at least Col. 14, line 50 to Col. 15, line 6, regarding matrices and velocity as well rotation (i.e. state and/or control).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems, devices, and methods for generating trajectories to influence navigation of an autonomous vehicle of Levinson as modified by Liu to provide wherein the reference trajectories are provided at evenly space points to generate reference trajectory matrices for a state and a control, as taught by Kobilarov, to optimize a trajectory when encountering different landmarks and surroundings (Kobilarov at Col. 15, lines 1-6).

	Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. (US 20180196439 A1) in view of Liu et al. (Combined Speed and Steering Control in High-Speed Autonomous Ground Vehicles), as applied to claims 1 and 10 above, and in further view of Panzica et al. (US 20200233415 A1).
	Regarding claims 8 and 17, Levinson fails to teach further including analyzing dynamic constraints of the vehicle and the control signals to determine autonomous commands to follow the planned trajectory, wherein the dynamic constraints pertain to static forbidden regions of state-time space that are based on a dynamic operation of the vehicle. However, Liu discloses a model predictive control-based obstacle avoidance algorithm for autonomous ground vehicle and teaches further including analyzing dynamic constraints of the vehicle and the control signals to determine autonomous commands to follow the planned trajectory (see at least abstract and pages 5 and 7 regarding control commands and constraints).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems, devices, and methods for generating trajectories to influence navigation of an autonomous vehicle of Levinson to provide analyzing dynamic constraints of the vehicle and the control signals to determine autonomous commands to follow the planned trajectory, as taught by Liu, to obtain a smooth steering angle sequence and to facilitate implementing a limit on the steering rate and to reduce longitudinal jerk. (Liu at page 9, section B).
The combination of Levinson and Liu fails to teach wherein the dynamic constraints pertain to static forbidden regions of state-time space that are based on a dynamic operation of the vehicle. However, Panzica discloses constraint implementation in autonomous vehicle routing and teaches (see at least ¶[0043], [0095], [0114], [0119], and [0138] regarding forbidden travel way portions or regions that are forbidden).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems, devices, and methods for generating trajectories to influence navigation of an autonomous vehicle of Levinson as modified by Liu to provide wherein the dynamic constraints pertain to static forbidden regions of state-time space that are based on a dynamic operation of the vehicle, as taught by Panzica, to determine optimized travel routes in an enhanced manner by evaluating current constraint data (Panzica at ¶[0052]).

	Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. (US 20180196439 A1) in view of Liu et al. (Combined Speed and Steering Control in High-Speed Autonomous Ground Vehicles) in further view of Panzica et al. (US 20200233415 A1), as applied to claims 8 and 17 above, and in further view of Zhu et al. (US 20210163068 A1).
	Regarding claims 9 and 18, Levinson teaches static obstacles and dynamic (see at least ¶[0055], [0065]-[0066], [0070]-[0071], and [0107] regarding classifying static and dynamic objects).
Levinson fails to teach wherein autonomously controlling the vehicle to follow the planned trajectory includes operating the vehicle according to autonomous control commands that adhere to the dynamic constraints of the vehicle to reach a location of the goal without overlap with obstacles while simultaneously optimizing speed and steering, minimizing control effort associated with autonomous dynamic parameters of the vehicle, and minimizing a time to reach the goal. However, Liu discloses a model predictive control-based obstacle avoidance algorithm for autonomous ground vehicle and teaches wherein autonomously controlling the vehicle to follow the planned trajectory includes operating the vehicle according to autonomous control commands that adhere to the dynamic constraints of the vehicle to reach a location of the goal without overlap with obstacles (see at least abstract and pages 5 and 7 regarding control commands and constraints as well as obstacle avoidance (i.e. without overlap)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems, devices, and methods for generating trajectories to influence navigation of an autonomous vehicle of Levinson to provide wherein autonomously controlling the vehicle to follow the planned trajectory includes operating the vehicle according to autonomous control commands that adhere to the dynamic constraints of the vehicle to reach a location of the goal without overlap with obstacles, as taught by Liu, to obtain a smooth steering angle sequence and to facilitate implementing a limit on the steering rate and to reduce longitudinal jerk. (Liu at page 9, section B).
The combination of Levinson, Liu, and Panzica fails to teach while simultaneously optimizing speed and steering, minimizing control effort associated with autonomous dynamic parameters of the vehicle, and minimizing a time to reach the goal. However, Zhu discloses obstacle avoidance guidance for an autonomous vehicles and teaches without overlap with obstacles while simultaneously optimizing speed and steering (see at least ¶[0004] and [0192]-[0193] regarding optimizing the trajectory of a vehicle taking into account steering and speed as well as travelling at the highest speed given dynamic constraints), minimizing control effort associated with autonomous dynamic parameters of the vehicle (see at least [0192]-[0193] regarding optimizing the trajectory of the vehicle by minimizing maneuvers), and minimizing a time to reach the goal (see at least [0192]-[0193] regarding optimizing the trajectory of the vehicle by minimizing time (i.e. could be time to reach a goal)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems, devices, and methods for generating trajectories to influence navigation of an autonomous vehicle of Levinson as modified by Liu as modified by Panzica to provide simultaneously optimizing speed and steering, minimizing control effort associated with autonomous dynamic parameters of the vehicle, and minimizing a time to reach the goal, as taught by Zhu, to optimize the trajectory of the vehicle to move promptly and smoothly with minimal maneuvers, time, computational power, and human intervention (Zhu at ¶[0192]).

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leitermann et al. (US 20200353917 A1) is pertinent because techniques are provided for updating a portion of a driving trajectory of a vehicle based on a determination that an object will cross a segment of the current driving trajectory at a later point, without recalculating the whole trajectory.
Akella et al. (US 20200233414 A1) is pertinent because it pertains to command determination for controlling a vehicle. Individual requests for controlling the vehicle relative to each of multiple objects or conditions in an environment are received and based on the request type and/or additional information associated with a request, command controllers can determine control commands (e.g., different accelerations, steering angles, steering rates, and the like) associated with each of the one or more requests.
du Toit et al. (US 20200216064 A1) is pertinent because it pertains to systems and methods for classifying perceived objects based on activity. The systems and methods can include means for receiving sensor information corresponding to at least one object and determining an activity prediction for the at least one object in accordance with the sensor information.
Chu et al. (US 20180164827 A1) is pertinent because it pertains to systems and methods for generating a vehicle path to operate an autonomous vehicle.
Liu et al. (US 20220026910 A1) is pertinent because it pertains to systems and methods that include or otherwise leverage an iterative solver as part of optimizing a motion plan for an autonomous vehicle (AV).
Cheon et al. (US 20200174483 A1) is pertinent because it is an obstacle avoiding method in a state-time space.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Fri 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666        

/AARON L TROOST/Primary Examiner, Art Unit 3666